EXHIBIT A 10.101



CENTRAL VERMONT PUBLIC SERVICE
PERFORMANCE SHARE AGREEMENT


Pursuant to the Performance Share Incentive Plan





               THIS AGREEMENT, entered into, by and between the Participant and
Central Vermont Public Service Corporation (the "Company");

               WHEREAS, the Company maintains the Performance Share Incentive
Plan, ("Plan") which is incorporated into and forms a part of this Agreement,
and the Participant has been selected by the Compensation Committee
administering the Plan (the "Committee") to receive a Performance Share Award
pursuant the Plan;

               NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

 I. Terms of Award. For following terms used in this Agreement shall have the
    meanings set forth in this paragraph I:
     a. The "Participant" is                                        
     b. The target number of stock units ("Target PeRS") is
                                  shares.
     c. The "Performance Cycle" is the period beginning on January 1,           
        and ending on December 31,           .

               The undersigned hereby accepts and agrees to all the terms and
provisions of the foregoing Performance Share Agreement and to all the terms and
provisions of the Plan herein incorporated by reference.

Participant

 

                                                                           


Officer Name  

                                    


Date

 

Central Vermont Public Service Corporation

By:
                                                                             
       Chairman of the Board

 